DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
The amendments and arguments filed 5/6/22 are acknowledged. Claims 2-6, 15, 17-21, 26, 28, and 29 are cancelled. New claim 42 is added. Claims 1, 7-14, 16, 22-25, 27, and 30-42 are pending. Claims 31-41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/24/19. Claims 1, 7-14, 16, 22-25, 27, 30 and 42 are currently under consideration for patentability under 37 CFR 1.104.

Claim Rejections Withdrawn
The rejection of claims 1 and 7-14 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more is withdrawn in light of applicant’s amendments thereto.

Claim Rejections Maintained
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
The rejection of claims 1, 7-14, and 42 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained. The rejection of claim 2 and 17 is rendered moot by cancellation of the claim. The rejection of claims 16, 22-25, 27, and 30 is withdrawn in light of applicant’s amendments and arguments thereto. The rejection has been updated to reflect the current claim amendments. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed.  The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.”
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the Applicants were in possession of the claimed genus.
The instant claims are drawn to a method of identifying an SLE patient prior to reaching clinical classification, comprising obtaining a dataset derived from a blood, serum, plasma, or urine sample from the patient, assessing at least one biomarker for protein expression amount or presence from each of (b)-(g), and determining the likelihood that the patient will develop SLE prior to reaching clinical disease classification by combining assessed data to produce a score and comparing that score to a score from a healthy control, wherein a higher score indicates that the patient will be identified as high risk to develop SLE prior to reaching disease classification.  The method can further comprise administering a treatment, and the dependent claims describe specific detection methods for the protein expression levels.  The method may also comprise producing a score from combined values of the protein expression levels and comparing that relative to a control score.  The method may include collecting a dataset from a relative for identifying if the relative is at risk, various levels of accuracy, and various combinations of biomarkers.
The claims do not provide clear description of which biomarkers, or combination of biomarkers are required to determine likelihood of SLE prior to disease classification. Numerous combinations of biomarkers are possible, although the description does not indicate whether these combinations will be predictive like the total combination of all biomarkers. In particular, the specification does not set out examples that are representative of the breadth of the combinations listed. The examples provided are generally retrospective and identified patients as having disease (or not) through other means, and then correlated these findings with a panel of biomarkers. There is no demonstration of a combination of biomarkers listed except the entire panel listed in the claims.  Further, the named example requires the calculation of a score, which is not presented in the instant claims.  The analysis requires the calculation of a “z-score” for each analyte to perform a standardized comparison of mediator levels. To determine the correlation and relative contribution of inflammatory and regulatory soluble analytes to SLE disease risk, the inventors developed a combined soluble mediator score based on a previously described approach used to identify individuals at increased risk of developing rheumatoid arthritis. The disclosure does not describe any individual biomarkers, or even subsets of the named biomarkers, that are able to perform the required function for determining likelihood of SLE progression.  This indicates that neither the full breadth of the claimed methods, nor the encompassed steps in the method, are adequately described. One of skill in the art would not conclude that naming an entire panel of biomarkers, which when taken together may correlate to disease state, would indicate possession of a broad genus of methods, which can encompass thousands of possible combinations of single biomarkers. 
Additionally, the instant claims do not present any form of specific threshold, specific control samples, or other standards that would allow the method to achieve the required function. The specification provides no specific description of the steps involved, other than a generic introduction of possible assays that may work in the intended method. Thus the method described by the instant specification encompasses an overly broad genus, and there is no correlation between the steps of the method and the functional outcome. Therefore, the specification provides insufficient written description to support the genus encompassed by the claims.  Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.) 
In a further issue, the same panel has been used to detect a wide range of inflammatory diseases, including rheumatoid arthritis, osteoarthritis, and SLE, and the instant claims and specification do not set forth sufficiently described steps to distinguish individuals with any given disease. This is especially true in light of using the panel prior to any clinical classification of disease, considering that the very same panel has been used to diagnose several disease types (see e.g. James et al (US 10,393,739; filed 8/11/16; published 8/27/19; priority 10/2/14). 
The skilled artisan cannot envision the steps, specific assay methods and specific measurement thresholds that are required to establish specific status outcomes. In general, the art regarding establishing biomarkers is unpredictable. Waiker et al (J Am Soc Nephrol. 2012 January; 23(1): 13–21) teach that although diagnostic tests are judged based on their ability to classify individuals according to disease status, the actual disease status is often not known with certainty in clinical medicine. Waiker et al describe the specific example of predicting myocardial infarction, which is ultimately a pathologic diagnosis. While testing blood biochemical markers is accepted as a marker of potential myocardial infarction, few diagnostic tests enjoy acceptance as biomarkers (see page 2). This is particularly a problem when the new test is being compared to an imperfect standard test, such as serum creatinine (see page 1). In non-creatinine based endpoints for biomarkers, such as the ferritin of the instant claims, Waiker et al teach that the biomarker may be associated with mortality or another long-term outcome because of an association with sepsis or inflammation, without being reflective of actual kidney injury (see page 10). It is also important to note that Waiker et al discuss the necessity of specific thresholds. Waiker et al describe that the measurement of ferritin is used in clinical practice to diagnose iron deficiency, but the test can result in misclassification of disease status, and this may be specifically due to exclusion of certain intermediate values that may have led to an overestimation of the accuracy of other biomarkers. This indicates that the threshold established for any given biomarker to describe any particular disease is critical for establishing the accuracy of the biomarker to predict disease (see page 8). 
Further, Mayeux (NeuroRx. 2004 Apr;1(2):182-8) teaches that while biomarkers provide a dynamic and powerful approach to understanding a spectrum of diseases, variability is a major concern in biomarkers (see abstract).  Biomarkers are subject to critical timing regarding sample collection, storage conditions, and adequate laboratory handling (see Table 2). Further, normal ranges are often difficult to establish, given interindividual variability, tissue localization, reliability of the biomarker measurements, and persistence of the biomarker (see pages 187-188). This would make comparison to establish disease or select treatment highly unpredictable. 
Biomarkers in SLE diagnosis and disease monitoring also fits the general pattern of unpredictability in the biomarker field.  As taught by Liu et al (Ther Adv Musculoskelet Dis. 2013 Aug;5(4):210-33), identification of lupus flares remains as much an art as it is a science and the capacity to stratify patients so as to predict those who will develop specific patterns of organ involvement is not currently possible but would potentially lead to preventive therapeutic strategies (see abstract).  Additionally, Liu et al teach that only one new drug for the treatment of lupus has been approved by the US Food and Drug Administration in over 50 years. A major obstacle in this pipeline is the dearth of biomarkers available to prove a patient has responded to an experimental therapeutic intervention (see abstract). Liu also teaches that the heterogeneous nature of SLE combined with mounting evidence of the influence of geoepidemiology and epigenetics, it is perhaps not surprising that some of the biomarkers have yielded conflicting results in different studies or have failed to fulfill early promising potential. Further, Siddani et al (PLoS One. 2013 Dec 2;8(12):e81766) teach that many experimental and computational approaches have been used to investigate the disease related candidate genes. But the limited knowledge of gene function and disease correlation and also lack of complete functional details about the majority of genes in susceptible locus, encumbrances the identification of SLE related candidate genes (see abstract). Without identification of the specific biomarkers molecule combinations, and specific thresholds/control samples, the generic terms, and large number of biomarker combinations that are encompassed, the generic terms of the claims are insufficient to describe the biomarkers that provide the required information for diagnostic and predictive functions.  Because the genus may be so highly variant, the generic description of the method and examples provided are insufficient to describe the genus, even when considered in light of the general knowledge in the art. 
Adequate written description requires more than a mere statement that is part of the invention. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chungai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence. 
The University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that: …To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.” Lockwood v. American Airlines Inc. 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus an Applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2dat1966. 
MPEP § 2163.02 states, “[a]n objective standard for determining compliance with the written description requirement is, 'does the description clearly allow person of ordinary skill in the art to recognize that he or she invented what is claimed’”. The courts have decided: the purpose of the "written description" requirement is broader than to merely explain how to "make and use"; the Applicant must convey with reasonable clarity to those skilled in the art, that as of the filing date sought, he or she was in possession of the invention. The invention is for purposes of the “written description” inquiry, whatever is now claimed. See Vas-Cath, Inc v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991). 
Furthermore, the written description provision of 35 USC §112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993). And Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. The Guidelines for Examination of Patent Applications under the 35 USC §112 paragraph 1, “Revision 1” of Written Description Requirement (66 FR 1099-1111, March 25, 2008) state, “[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was 'ready for patenting' such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the Applicant was in possession of the claimed invention (ld. At 1104). Moreover, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus. However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has the Applicant described distinguishing identifying characteristics sufficient to show that Applicant were in possession of the claimed invention at the time the application was filed. 
Therefore for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that Applicant had possession of the claimed invention at the time the instant application was filed.

Applicant’s Arguments
Applicant argues:
1. Applicant has amended the claims to require two or more biomarkers in several of the categories of biomarkers. Therefore, the claim scope has been narrowed and the invention is adequately described. 
2. Applicant has provided explicit support of the invention in the specification. Applicant points to the assessment of various classes of the markers disclosed in the specification, and states that the entirety of the invention recited in any independent claim is expressly described in the specification. Applicant believes that the requirement for a clear description of which biomarkers or combination of biomarkers are required is misplaced for written description analysis since all claim elements are listed in the invention. 
3. Specific biomarker threshold is not necessary. Claims 16 and 30 do not rely on a threshold.  
4. Genus species analysis is unnecessary. A representative number of species is not required since there is no substantial variation in the genus. Each combination comprises known variation and each class are grouped according to their known and accepted function. 

Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
1. The amendment to the claims does slightly narrow the overall genus of possible biomarker combinations, but the issue remains that hundreds of possible biomarker combinations are possible, and the specification has not provided the biomarker combinations that correlate with the required outcome for determining which subjects that have not reached clinical disease classification will transition to clinical disease classification of SLE, and a representative number of species for the genus has not been presented.  The examples provided are generally retrospective and identified patients as having disease (or not) through other means, and then correlated these findings with a panel of biomarkers. There is no demonstration of a combination of biomarkers listed except the entire panel listed in the claims. And as presented above, the same panel has been used to detect a wide range of inflammatory diseases, including rheumatoid arthritis, osteoarthritis, and SLE, and the instant claims and specification do not set forth sufficiently described steps to distinguish individuals with any given disease. This is especially true in light of using the panel prior to any clinical classification of disease, considering that the very same panel has been used to diagnose several disease types (see e.g. James et al (US 10,393,739; filed 8/11/16; published 8/27/19; priority 10/2/14). Neither the claims nor the specification describe the invention with reasonable specificity to distinguish between disease types, or to identify the combinations of biomarkers that would possess the required capability to identify the subject of the claims. The lack of adequate description for a representative number of species for the claimed method, as well as a lack of structure function correlation related to what the method is intended to accomplish, requires the rejection to be maintained. 
2. Applicant has not provided explicit support of the breadth of the invention in the specification. There are two examples in the specification, one of which tests all of the listed markers in SLE patients that are previously identified or newly identified with classified SLE (Example 1) and the same set of markers in relatives of SLE patients. What was not shown in the examples are any studies with only a selected subset of those markers. Biomarkers are unpredictable, as discussed in the rejection, and there are hundreds of possible combinations of biomarkers based on the listed groups of biomarkers. The selected biomarkers must be able to indicate whether a subject is at an increased risk of transition to clinical disease state of SLE. While the markers in each subset are identified, there is no identification of which combinations of the markers would be able to predict SLE classification. The art suggests that at least some of the biomarkers that are listed in the claims are decreased in SLE patients. For example, Lieberman et al (J Biomed Biotechnol. 2010;2010:740619. Epub 2010 Jun 6) teach that IL-2 production is decreased in SLE patients (see e.g. abstract and page 1).  Similarly, Almehed et al (Lupus. 2012 Mar;21(3):310-8. Epub 2011 Nov 9) teach that TGFbeta levels were significantly reduced in patients with SLE compared with healthy controls (see e.g. abstract, page 311 and Table 3). This suggests that only certain combinations of markers in the claimed method would be likely to predict risk of transition to SLE classification. The claims encompass a broad genus with many combinations of markers, without demonstrating which of those combinations would produce the required functional outcome for indicating risk for transition to clinical disease classification. 
3. The Examiner is not requiring that a specific threshold is recited, but merely recites one factor that demonstrates lack of description for the claimed invention. The characteristics of the method were pointed out to show that the specification provides no specific description of the steps involved, other than a generic introduction of possible assays that may work in the intended method. Thus the method described by the instant specification encompasses an overly broad genus, and there is no correlation between the steps of the method and the functional outcome.
4. Genus/species analysis is necessary. Applicant has grouped the biomarkers into subsets, but this does not eliminate the fact that Applicant is reciting a method that allows the practitioner to pick and choose among various lists of biomarkers, all of which must be able to predict risk of transition to disease classification. While there are defined biomarkers in the list, it is the combination of the biomarkers and correlation with a specific functional outcome that is unpredictable. Further, as Applicant has conceded, a representative number of species must be presented when there is “substantial variation within the genus.” See MPEP 2163. The fact that hundreds of possible combinations of biomarkers are encompassed and must be able to provide the correlation to a specific outcome demonstrates “substantial variation” in the method genus. Applicant also relies on the argument that the function of the individual biomarkers is known. While that may or may not be true, it is not relevant to the function of the biomarker combination when taken as a whole to identify subjects that are at risk to transition to SLE disease status. It is the correlation of the structure of the combination of the variable biomarker combinations, with the desired function of identifying possible future transition to disease classification, none of which have been tested except for the entire panel of markers, that necessitates the rejection. Evaluating the description of these species of biomarker combinations within the genus is therefore necessary. Additionally, as stated above, individual biomarkers can be decreased in SLE patients. One of skill in the art would not expect an increase in these biomarkers to predict transition to clinical disease classification. The rejection is therefore maintained. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The rejection of claims 1, 2, 7-14, 16, 17, 22-25, 27, and 30 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is maintained. The rejection of claim 2 and 17 is rendered moot by cancellation of the claim. 
Claim 10 references “identifying a lupus relative” by obtaining a score from a patient known to be a lupus relative. It is impossible to perform a method for identifying a subject with a disease, when the subject was already known to have a disease, as indicated by calling the subject a “lupus relative”. 
In claim 16, the claim recites “A method for assessing a subject”.  However, it is unclear what the method is assessing about the subject, such as diagnosis or prognosis. 
Claim 30 recites “a method for treating a subject who has not reached clinical disease classification of systemic lupus erythematosus (SLE) prior to the subject reaching clinical disease classification of SLE.” It is unclear what is meant by this limitation. 

Applicant’s Arguments
Applicant argues:
1. The lupus relative is not already identify as having SLE, but a candidate who later transitioned to a clinical disease classification of SLE based on assessment of the subject of claim 1. 
2. The method refers to patients that have not presented with clinical symptoms of SLE.

Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
1. The term “lupus relative” suggests that the relative has been identified as having lupus prior to testing. This is in direct contrast to arguments by applicant, which suggests that the “lupus relative” does not have lupus, until after testing. The claim only requires that “a score” is obtained, not that any specific measurement or score steps are performed or that a specific correlation is conducted. Therefore, it is unclear how one would identify a “lupus relative.” It is recommended that the language be amended to describe the steps of testing for the lupus relative, including the score calculated, and the step of identifying the relative. 
2. Claim 30 recites a method for treating a subject who has not reached clinical disease classification  of SLE prior to the subject reaching clinical disease classification. It is not clear how “has not reached clinical disease classification” is different from “prior to the subject reaching disease classification.” The wording of the claim suggests that these are two different states for the patient, but they appear to be the same. It is not clear how one would treat a patient prior to reaching clinical disease classification would be a subset of treating a subject who has not reached clinical disease classification. It is recommended that the language be amended to remove one of the two phrases, for example either treating a subject who has not reached clinical disease classification or treating a subject prior to the subject reaching clinical disease classification. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The rejection of claims 1, 7-9, 11-14, 16, 22-24, 27, 30 and 42 under 35 U.S.C. 103 as being unpatentable over James et al (US 2015/0098940 A1; filed 10/2/14; published 4/9/15) in view of Robertson et al (Rheum Dis Clin North Am. 2014 November; 40(4): 621–635) is maintained. The rejection of claims 2 and 17 is rendered moot by cancellation of the claims. 
The instant claims are directed to a method for identifying SLE patient prior to reaching clinical classification, or assessing an SLE patient prior to disease classification, comprising obtaining a dataset that comprises measurements from a biological sample of at least one or more biomarkers from subsections (b) through (g), and determining the likelihood that the patient will develop SLE prior to reaching disease classification, wherein the dataset is assessed to produce a score that is indicative of likelihood of developing SLE, wherein a score higher relative to healthy control indicates that the patient is likely to transition to SLE. The patient can be administered an agent for treatment. The method can have two or more biomarkers detected from each category, or all of the named biomarkers can be measured. The biomarkers can be measured by immunologic detection. The method can further comprise at least one other test from those named in instant claim 9. The method can comprise further identifying a relative as at risk for SLE. The healthy control can be a pre-determined average derived from a healthy individual with no clinical disease. The detection can be as long as 3 years or more prior to reaching disease classification. The method can further comprise determining one or more of SLE-specific ACR or SLE-CSQ scores, wherein an increase of one or both indicates progression toward SLE. 
James et al teach a method for determining soluble mediators of inflammation in SLE patients which are elevated compared to healthy controls (see e.g. paragraph [0022]). The mediators for (b)-(f) are the exact mediators of James (see e.g. entire document, especially paragraphs [0018]-[0033], Figure 7, and claims 1 and 16). The other elements that can be screened for ANA is Anti-Ro/anti-SSA, anti-LA/anti-SSB, anti-dsDNA (se e.g. paragraph [0011], [0014]-[0016], and [0048]). The samples can be plasma samples (see e.g. paragraph [0021]), and the method can predict disease flare in SLE patients at least 3 months away (see e.g. paragraph [0021]). The patients can be classified with an ACR score (see Example 1). The markers were determined by immunoassays, including xMAP BIOPLEX 2200 assay which is a multiplexed bead assay using an antibody for capture and detection (see e.g. Example 1). The assays are the same, with the same effectors, and therefore would inherently have the same level of accuracy.  The patient may be treated with HCQ or DMARDs or other medications (see e.g. section IV).  The method can be used to measure the likelihood of a flare event in an SLE patient, where the patient is in a non-flare period (see e.g. claim 14, paragraph [0011]).  The reference indicates that known symptoms for SLE include discoid lupus patches, photosensitivity, and malar rash (see e.g. paragraphs [0040]-[0041]). James also describes calculating the same score as the instant invention, for example in paragraph [0220], James states “To compare the overall level of inflammation in pre-flare vs. non-flare SLE patients (at baseline/pre-vaccination) in relationship to disease activity at flare (post-vaccination), a soluble mediator score was derived by the cumulative contribution of all pre-flare 52 plasma mediators assessed in relationship to SELENA-SLEDAI disease activity at flare, following an approach previously used for rheumatoid arthritis (Hughes-Austin et al., 2012). Briefly, the concentration of all 52 plasma analytes were log-transformed and standardized (using the mean and SD of all SLE patients). Spearman coefficients of each analyte were generated from a linear regression model testing associations between the flare SELENA-SLEDAI disease activity scores and each pre-flare soluble mediator. The transformed and standardized soluble mediator levels were weighted by the respective Spearman coefficients and summed for a total soluble mediator score (Hughes-Austin et al., 2012). By generating the weights, the pre-flare inflammatory mediators that explained the most variance in their associations with disease activity scores at flare contributed most to the score and therefore the overall level of inflammation resulting in disease flare.”
James et al do not teach the use of the assay to identify pre-clinical SLE patients prior to reaching clinical disease classification, or use of all of the markers from section (g) for autoantibody specificity biomarkers. 
Robertson et al teaches that preclinical SLE patients can have at least one autoantibody present up to 9.4 years before SLE classification (see e.g. page 2).  The assays used include detection of Ro, La, Sm/nRNP, nRNP, dsDNA and other tests (see e.g. page 2-3).  Other markers have been measured to detect subjects that may transition to classified SLE (see e.g. page 5). Robertson et al teach that the patients that transition to SLE are more likely to have photosensitivity, malar rash, oral ulcerations and anti-dsDNA detected (see e.g. page 6), making this a reasonable addition to testing for pre-clinical SLE. 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to use the assay of James to test patients prior to disease classification and to use additional assays for autoantibody detection. The Supreme Court set forth in KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727 (2007), that if the scope and content of the prior art included a similar or analogous product, with differences between the claimed invention and prior art that were encompassed in known variation or in a principle known in the art, and one of ordinary skill in the art could have combined the elements as claimed by known methods, the claimed variation would have been predictable in to one of ordinary skill in the art. The testing of James is used to detect pre-flare events in SLE patients that have been previously diagnosed.  A medical professional would recognize the benefit of using a test known to detect potential for an SLE flare in patients that may be at risk for SLE, or that may have symptoms of SLE without reaching actual disease classification.  For example, Robertson teaches that several studies have indicated that autoantibody specificities are associated with disease manifestations of SLE and may be able to predict the development of clinical features (see e.g. page 3). Robertson indicates that studies show that autoantibodies are detected years prior to SLE disease diagnosis (see e.g. page 3). Further, considering that one could consider detection of markers prior to clinical classification as “pre-flare,” one of skill in the art could easily make the connection between detecting the markers before clinical classification and what James references as “pre-flare events” and “early markers of clinical flares” (see e.g. Background and Summary sections). It is reasonable, given the fact that biomarkers are known to be altered in SLE patients years before disease classification, combined with known tests to detect pre-flare events, that one of skill in the art could use the method of James to detect SLE prior to disease classification without alterations in the biomarkers, method steps or likely outcome. Thus, the combination of prior art references as combined provided a prima facie case of obviousness, absent convincing evidence to the contrary.


Applicant’s Arguments
Applicant argues:
1. The Examiner has misinterpreted the claims because the claims are directed to a subject that has not reached clinical disease classification status.  The Examiner has not distinguished these individuals from those that have already reached disease status. A subject that has a pre-flare event has already reached clinical disease status and therefore would not read on the instant claims. 
2. The cited art does not disclose a subject that has not reached clinical disease status, compare the claims or the classes of biomarkers and number of biomarkers within each class is different than in the instant claims. Robert son doesn’t provide guidance about any of the biomarkers of James. 

Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
1. The Examiner has not misinterpreted the claims. The rejection states: “James et al do not teach the use of the assay to identify pre-clinical SLE patients prior to reaching clinical disease classification, or use of all of the markers from section (g) for autoantibody specificity biomarkers.” The Examiner has acknowledged that James does not explicitly teach the use of the assay to identify pre-clinical patients prior to reaching clinical disease status. In KSR, the Supreme Court particularly emphasized "the need for caution in granting a patent based on the combination of elements found in the prior art." Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that "[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." Id. at 415-16, 82 USPQ2d at 1395. When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id. Here, James has set forth a test that monitors progression of SLE symptoms, with a set of biomarkers that encompass many of the biomarkers of the instant claims. One of skill in the art would find a predictable use and have a reasonable expectation of success to measure those same biomarkers in subjects that were not yet diagnosed, but needed to be screened for likelihood of progressing to disease in the future. Medical professionals have a strong motivation to identify individuals that will progress to disease to prevent progression or pre-treat the patient prior to progression.  
The claims in James are directed to a method of diagnosing an SLE patient as undergoing a pre-flare event. This broad language encompasses both patients that are treated and those that have not been treated, possibly including those that are newly diagnosed. The only thing required is that the patient is diagnosed before a flare, which could also include patients that are not even known to have SLE yet. Further, Applicant has ignored the combined teachings of the references that show that the same markers are known to be elevated in both preclinical disease as well as diagnosed disease. One of skill in the art would be motivated to use a known test for biomarkers in a disease to determine whether patients could be identified before conventional diagnosis to provide earlier treatment.  While there may be various pre-flare times that could be measured, one of skill in the art would reasonably expect a test that is known to predict SLE flares to identify patients pre-diagnosis that are similarly pre-flare. This would be a reasonable variation on application of the test for one of skill in the art. The combination of elements in the references therefore renders the instant invention obvious. 
2. The prior art shows that the entire scope of the named biomarkers was known for predicting disease progression in SLE.  The fact that James groups the biomarkers differently, and calls them by different category names, does not change the fact that the same markers are measured as indicated above. If the marker is measured, then it has met the claim limitation, whether or not it was designated as a particular type of marker in the minds of the medical professionals performing the measurements. While the biomarkers may identify pre-flare events, and therefore may suggest a higher risk of developing SLE, the fact remains that the prior art encompasses the testing of all pre-flare events in SLE patients, and does not require that they have been previously diagnosed. One of skill in the art would in fact expect, based on the references, that the named markers would be applicable to any pre-flare event. 
Further, Applicant is arguing the aspects of the references individually. However, according to MPEP 2145, One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Where a rejection of a claim is based on two or more references, a reply that is limited to what a subset of the applied references teaches or fails to teach, or that fails to address the combined teaching of the applied references may be considered to be an argument that attacks the reference(s) individually. Where an applicant’s reply establishes that each of the applied references fails to teach a limitation and addresses the combined teachings and/or suggestions of the applied prior art, the reply as a whole does not attack the references individually as the phrase is used in Keller and reliance on Keller would not be appropriate. This is because "[T]he test for obviousness is what the combined teachings of the references would have suggested to [a PHOSITA]." In re Mouttet, 686 F.3d 1322, 1333, 103 USPQ2d 1219, 1226 (Fed. Cir. 2012). Regarding Applicant’s arguments that the rationale is based on an “improper obvious to try” standard, the rationale does not require “try[ing] each of numerous possible choices” to arrive at the claimed invention.  The exact same biomarkers are present in James, the only question is one of timing for testing the biomarkers. As explained above, James encompasses the same biomarkers, calculated using the same methods to arrive at the same score. Therefore, there is not picking and choosing among the biomarkers of James in view of Robertson, or of application to a specific patient population. As stated above, one of skill in the art could easily make the connection between detecting the markers before clinical classification and what James references as “pre-flare events” and “early markers of clinical flares” (see e.g. Background and Summary sections). It is reasonable, given the fact that biomarkers are known to be altered in SLE patients years before disease classification, combined with known tests to detect pre-flare events, that one of skill in the art could use the method of James to detect SLE prior to disease classification without alterations in the biomarkers, method steps or likely outcome. 
Applicant has ignored the combined teachings of the references that show that the same markers are known to be elevated in both preclinical disease as well as diagnosed disease. One of skill in the art would be motivated to use a known test for biomarkers in a disease to determine whether patients could be identified before conventional diagnosis to provide earlier treatment.  While there may be various pre-flare times that could be measured, one of skill in the art would reasonably expect a test that is known to predict SLE flares to identify patients pre-diagnosis that are similarly pre-flare. This would be a reasonable variation on application of the test for one of skill in the art. Thus, the combination of prior art references as combined provided a prima facie case of obviousness, absent convincing evidence to the contrary.


The rejection of claims 1, 7-14, 16, 22-25, 27, 30 and 42 under 35 U.S.C. 103 as being unpatentable over James et al (US 2015/0098940 A1; filed 10/2/14; published 4/9/15) in view of Robertson et al (Rheum Dis Clin North Am. 2014 November; 40(4): 621–635) and further in view of Costenbader et al (Arthritis Care Res (Hoboken). 2015 May ; 67(5): 593–596) is maintained. The rejection of claims 2 and 17 is rendered moot by cancellation of the claims. 
The instant claims are directed to a method for identifying SLE patient prior to reaching clinical classification, or assessing an SLE patient prior to disease classification, comprising obtaining a dataset that comprises measurements from a biological sample of at least one or more biomarkers from subsections (b) through (g), and determining the likelihood that the patient will develop SLE prior to reaching disease classification, wherein the dataset is assessed to produce a score that is indicative of likelihood of developing SLE, wherein a score higher relative to healthy control indicates that the patient is likely to transition to SLE. The patient can be administered an agent for treatment. The method can have two or more biomarkers detected from each category, or all of the named biomarkers can be measured. The biomarkers can be measured by immunologic detection. The method can further comprise at least one other test from those named in instant claim 9. The method can comprise further identifying a relative as at risk for SLE. The healthy control can be a pre-determined average derived from a healthy individual with no clinical disease. The detection can be as long as 3 years or more prior to reaching disease classification. The method can further comprise determining one or more of SLE-specific ACR or SLE-CSQ scores, wherein an increase of one or both indicates progression toward SLE. 
James et al teach a method for determining soluble mediators of inflammation in SLE patients which are elevated compared to healthy controls (see e.g. paragraph [0022]). The mediators for (b)-(f) are the exact mediators of James (see e.g. entire document, especially paragraphs [0018]-[0033], Figure 7, and claims 1 and 16). The other elements that can be screened for ANA is Anti-Ro/anti-SSA, anti-LA/anti-SSB, anti-dsDNA (se e.g. paragraph [0011], [0014]-[0016], and [0048]). The samples can be plasma samples (see e.g. paragraph [0021]), and the method can predict disease flare in SLE patients at least 3 months away (see e.g. paragraph [0021]). The patients can be classified with an ACR score (see Example 1). The markers were determined by immunoassays, including xMAP BIOPLEX 2200 assay which is a multiplexed bead assay using an antibody for capture and detection (see e.g. Example 1). The assays are the same, with the same effectors, and therefore would inherently have the same level of accuracy.  The patient may be treated with HCQ or DMARDs or other medications (see e.g. section IV).  The method can be used to measure the likelihood of a flare event in an SLE patient, where the patient is in a non-flare period (see e.g. claim 14, paragraph [0011]).  The reference indicates that known symptoms for SLE include discoid lupus patches, photosensitivity, and malar rash (see e.g. paragraphs [0040]-[0041]). James also describes calculating the same score as the instant invention, for example in paragraph [0220], James states “To compare the overall level of inflammation in pre-flare vs. non-flare SLE patients (at baseline/pre-vaccination) in relationship to disease activity at flare (post-vaccination), a soluble mediator score was derived by the cumulative contribution of all pre-flare 52 plasma mediators assessed in relationship to SELENA-SLEDAI disease activity at flare, following an approach previously used for rheumatoid arthritis (Hughes-Austin et al., 2012). Briefly, the concentration of all 52 plasma analytes were log-transformed and standardized (using the mean and SD of all SLE patients). Spearman coefficients of each analyte were generated from a linear regression model testing associations between the flare SELENA-SLEDAI disease activity scores and each pre-flare soluble mediator. The transformed and standardized soluble mediator levels were weighted by the respective Spearman coefficients and summed for a total soluble mediator score (Hughes-Austin et al., 2012). By generating the weights, the pre-flare inflammatory mediators that explained the most variance in their associations with disease activity scores at flare contributed most to the score and therefore the overall level of inflammation resulting in disease flare.”
James et al do not teach the use of the assay to identify pre-clinical SLE patients prior to reaching clinical disease classification, or use of all of the markers for autoantibody specificity biomarkers, or testing of relatives of a patient that is pre-clinical for SLE risk. 
Robertson et al teaches that preclinical SLE patients can have at least one autoantibody present up to 9.4 years before SLE classification (see e.g. page 2).  The assays used include detection of Ro, La, Sm/nRNP, nRNP, dsDNA and other tests (see e.g. page 2-3).  Other markers have been measured to detect subjects that may transition to classified SLE (see e.g. page 5). Robertson et al teach that the patients that transition to SLE are more likely to have photosensitivity, malar rash, oral ulcerations and anti-dsDNA detected (see e.g. page 6), making this a reasonable addition to testing for pre-clinical SLE. 
Costenbader et al teach that in the study of the natural history and pathogenesis of SLE, individuals at increased SLE risk include those who are truly “pre-clinical”, such as those with family history of SLE and related autoimmune diseases, those who have had environmental exposures, and those with asymptomatic but elevated levels of autoantibodies (see e.g. page 4). 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to use the assay of James to test patients prior to disease classification and to use additional assays for autoantibody detection. The Supreme Court set forth in KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727 (2007), that if the scope and content of the prior art included a similar or analogous product, with differences between the claimed invention and prior art that were encompassed in known variation or in a principle known in the art, and one of ordinary skill in the art could have combined the elements as claimed by known methods, the claimed variation would have been predictable in to one of ordinary skill in the art. The testing of James is used to detect pre-flare events in SLE patients that have been previously diagnosed.  A medical professional would recognize the benefit of using a test known to detect potential for an SLE flare in patients that may be at risk for SLE, or that may have symptoms of SLE without reaching actual disease classification.  For example, Robertson teaches that several studies have indicated that autoantibody specificities are associated with disease manifestations of SLE and may be able to predict the development of clinical features (see e.g. page 3). Robertson indicates that studies show that autoantibodies are detected years prior to SLE disease diagnosis (see e.g. page 3). Further, considering that one could consider detection of markers prior to clinical classification as “pre-flare,” one of skill in the art could easily make the connection between detecting the markers before clinical classification and what James references as “pre-flare events” and “early markers of clinical flares” (see e.g. Background and Summary sections). It is reasonable, given the fact that biomarkers are known to be altered in SLE patients years before disease classification, combined with known tests to detect pre-flare events, that one of skill in the art could use the method of James to detect SLE prior to disease classification without alterations in the biomarkers, method steps or likely outcome. Thus, the combination of prior art references as combined provided a prima facie case of obviousness, absent convincing evidence to the contrary.
It would also have been obvious to one with ordinary skill in the art, at the time of the invention, to test relatives of suspected SLE patients, especially those that have pre-clinical higher levels of autoantibodies and other markers of SLE.  The Supreme Court set forth in KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), that if the scope and content of the prior art included a similar or analogous product, with differences between the claimed invention and prior art that were encompassed in known variation or in a principle known in the art, and one of ordinary skill in the art could have combined the elements as claimed by known methods, the claimed variation would have been predictable in to one of ordinary skill in the art. Costenbader et al teach early testing for subjects and close family members, including identifying and targeting the earliest phases of autoimmune disease development, with the hope that treatment of very early disease could head off complications and lead to less irreversible damage (see e.g. page 2). Given that family members of SLE patients are known to be at higher risk for SLE development (see e.g. page 3), a medical professional would find it reasonable to conduct testing known to detect pre-flare events as taught in James.  The method could be performed in the same manner as the SLE pre-clinical subject, along with the other tests that are acknowledged by both Robertson (see page 2-3) and Costenbader (see page 2-3), to identify close family members that are also at high risk of SLE.  Given that SLE risk is known to be higher in family members of SLE patients, there would be a reasonable expectation of success to use the testing of James in these individuals. Thus, the combination of prior art references as combined provided a prima facie case of obviousness, absent convincing evidence to the contrary.

Applicant’s Arguments
Applicant argues:
1. The Examiner has misinterpreted the claims because the claims are directed to a subject that has not reached clinical disease classification status.  The Examiner has not distinguished these individuals from those that have already reached disease status. A subject that has a pre-flare event has already reached clinical disease status and therefore would not read on the instant claims. 
2. The cited art does not disclose a subject that has not reached clinical disease status, compare the claims or the classes of biomarkers and number of biomarkers within each class is different than in the instant claims. Robert son doesn’t provide guidance about any of the biomarkers of James. 

Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
1. The Examiner has not misinterpreted the claims. The rejection states: “James et al do not teach the use of the assay to identify pre-clinical SLE patients prior to reaching clinical disease classification, or use of all of the markers from section (g) for autoantibody specificity biomarkers.” The Examiner has acknowledged that James does not teach the use of the assay to identify pre-clinical patients prior to reaching clinical disease status. In KSR, the Supreme Court particularly emphasized "the need for caution in granting a patent based on the combination of elements found in the prior art." Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that "[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." Id. at 415-16, 82 USPQ2d at 1395. When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id. Here, James has set forth a test that monitors progression of SLE symptoms, with a set of biomarkers that encompass many of the biomarkers of the instant claims. One of skill in the art would have a reasonable expectation of success to measure those same biomarkers in subjects that were not yet diagnosed, but needed to be screened for likelihood of progressing to disease in the future. Medical professionals have a strong motivation to identify individuals that will progress to disease to prevent progression or pre-treat the patient prior to progression.  
The claims in James are directed to a method of diagnosing an SLE patient as undergoing a pre-flare event. This broad language encompasses both patients that are treated and those that have not been treated, possibly including those that are newly diagnosed. The only thing required is that the patient is diagnosed before a flare, which could also include patients that are not even known to have SLE yet. Further, Applicant has ignored the combined teachings of the references that show that the same markers are known to be elevated in both preclinical disease as well as diagnosed disease. One of skill in the art would be motivated to use a known test for biomarkers in a disease to determine whether patients could be identified before conventional diagnosis to provide earlier treatment.  While there may be various pre-flare times that could be measured, one of skill in the art would reasonably expect a test that is known to predict SLE flares to identify patients pre-diagnosis that are similarly pre-flare. This would be a reasonable variation on application of the test for one of skill in the art. The combination of elements in the references therefore renders the instant invention obvious. 
2. The prior art shows that the entire scope of the named biomarkers was known for predicting disease progression in SLE.  The fact that James groups the biomarkers differently, and calls them by different category names, does not change the fact that the same markers are measured as indicated above. If the marker is measured, then it has met the claim limitation, whether or not it was designated as a particular type of marker in the minds of the medical professionals performing the measurements. While the biomarkers may identify pre-flare events, and therefore may suggest a higher risk of developing SLE, the fact remains that the prior art encompasses the testing of all pre-flare events in SLE patients, and does not require that they have been previously diagnosed. One of skill in the art would in fact expect, based on the references, that the named markers would be applicable to any pre-flare event. 
Further, Applicant is arguing the aspects of the references individually. However, according to MPEP 2145, One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Where a rejection of a claim is based on two or more references, a reply that is limited to what a subset of the applied references teaches or fails to teach, or that fails to address the combined teaching of the applied references may be considered to be an argument that attacks the reference(s) individually. Where an applicant’s reply establishes that each of the applied references fails to teach a limitation and addresses the combined teachings and/or suggestions of the applied prior art, the reply as a whole does not attack the references individually as the phrase is used in Keller and reliance on Keller would not be appropriate. This is because "[T]he test for obviousness is what the combined teachings of the references would have suggested to [a PHOSITA]." In re Mouttet, 686 F.3d 1322, 1333, 103 USPQ2d 1219, 1226 (Fed. Cir. 2012). Regarding Applicant’s arguments that the rationale is based on an “improper obvious to try” standard, the rationale does not require “try[ing] each of numerous possible choices” to arrive at the claimed invention.  The exact same biomarkers are present in James, the only question is one of timing for testing the biomarkers. As explained above, James encompasses the same biomarkers, calculated using the same methods to arrive at the same score. Therefore, there is not picking and choosing among the biomarkers of James in view of Robertson, or of application to a specific patient population. As stated above, one of skill in the art could easily make the connection between detecting the markers before clinical classification and what James references as “pre-flare events” and “early markers of clinical flares” (see e.g. Background and Summary sections). It is reasonable, given the fact that biomarkers are known to be altered in SLE patients years before disease classification, combined with known tests to detect pre-flare events, that one of skill in the art could use the method of James to detect SLE prior to disease classification without alterations in the biomarkers, method steps or likely outcome. 
Further, The claims in James are directed to a method of diagnosing an SLE patient as undergoing a pre-flare event. This broad language encompasses both patients that are treated and those that have not been treated, possibly including those that are newly diagnosed. The only thing required is that the patient is diagnosed before a flare, which could also include patients that are not even known to have SLE yet. Further, Applicant has ignored the combined teachings of the references that show that the same markers are known to be elevated in both preclinical disease as well as diagnosed disease. One of skill in the art would be motivated to use a known test for biomarkers in a disease to determine whether patients could be identified before conventional diagnosis to provide earlier treatment.  While there may be various pre-flare times that could be measured, one of skill in the art would reasonably expect a test that is known to predict SLE flares to identify patients pre-diagnosis that are similarly pre-flare. This would be a reasonable variation on application of the test for one of skill in the art. Thus, the combination of prior art references as combined provided a prima facie case of obviousness, absent convincing evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The rejection of claims 1, 7-9, 11-14, 16, 22-24, 27, 30 and 42 on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,393,739 in view of Robertson et al (Rheum Dis Clin North Am. 2014 November; 40(4): 621–635) is maintained. The rejection of claims 2 and 17 is rendered moot by cancellation of the claims. 
 The instant claims are directed to a method for identifying SLE patient prior to reaching clinical classification, or assessing an SLE patient prior to disease classification, comprising obtaining a dataset that comprises measurements from a biological sample of at least one or more biomarkers from subsections (b) through (g), and determining the likelihood that the patient will develop SLE prior to reaching disease classification, wherein the dataset is assessed to produce a score that is indicative of likelihood of developing SLE, wherein a score higher relative to healthy control indicates that the patient is likely to transition to SLE. The patient can be administered an agent for treatment. The method can have two or more biomarkers detected from each category, or all of the named biomarkers can be measured. The biomarkers can be measured by immunologic detection. The method can further comprise at least one other test from those named in instant claim 9. The method can comprise further identifying a relative as at risk for SLE. The healthy control can be a pre-determined average derived from a healthy individual with no clinical disease. The detection can be as long as 3 years or more prior to reaching disease classification. The method can further comprise determining one or more of SLE-specific ACR or SLE-CSQ scores, wherein an increase of one or both indicates progression toward SLE. 
The ‘739 patent claims a method for determining soluble mediators of inflammation in SLE patients (see e.g. claims 1-7). The mediators for (b)-(f) are the exact mediators of the ‘739 patent (see claims 1-7). The ‘739 patent indicates that other elements that can be screened for ANA is Anti-Ro/anti-SSA, anti-LA/anti-SSB, anti-dsDNA (se e.g. columns 11-12). The samples can be plasma samples (see e.g. claim 1), and the method can predict disease flare in SLE patients at least 3 months away (see e.g. column 4). The patients can be classified with an ACR score (see Example 1). The markers were determined by immunoassays (see e.g. claims 4-7), including one embodiment which teaches xMAP BIOPLEX 2200 assay which is a multiplexed bead assay using an antibody for capture and detection (see e.g. Example 1). The assays are the same, with the same effectors, and therefore would inherently have the same level of accuracy.  The patient may be treated with HCQ or DMARDs or other medications (see e.g. section IV).  The patent recognizes that the method can be used to measure the likelihood of a flare event in an SLE patient, where the patient is in a non-flare period (see e.g. column 36-37)).  The patent further recognizes that SLE patients have malar rashes, discoid patches, photosensitivity, and other known elements of SLE (see e.g. columns 9-10). 
The ‘739 patent does not teach the use of the assay to identify pre-clinical SLE patients prior to reaching clinical disease classification, or use of all of the markers from section (g) for autoantibody specificity biomarkers. 
Robertson et al teaches that preclinical SLE patients can have at least one autoantibody present up to 9.4 years before SLE classification (see e.g. page 2).  The assays used include detection of Ro, La, Sm/nRNP, nRNP, dsDNA and other tests (see e.g. page 2-3).  Other markers have been measured to detect subjects that may transition to classified SLE (see e.g. page 5). Robertson et al teach that the patients that transition to SLE are more likely to have photosensitivity, malar rash, oral ulcerations and anti-dsDNA detected (see e.g. page 6), making this a reasonable addition to testing for pre-clinical SLE. 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to use the assay of the ‘739 patent to test patients prior to disease classification and to use additional assays for autoantibody detection. The Supreme Court set forth in KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727 (2007), that if the scope and content of the prior art included a similar or analogous product, with differences between the claimed invention and prior art that were encompassed in known variation or in a principle known in the art, and one of ordinary skill in the art could have combined the elements as claimed by known methods, the claimed variation would have been predictable in to one of ordinary skill in the art. The testing of the ‘739 patent is used to detect pre-flare events in SLE patients that have been previously diagnosed.  A medical professional would recognize the benefit of using a test known to detect potential for an SLE flare in patients that may be at risk for SLE, or that may have symptoms of SLE without reaching actual disease classification.  For example, Robertson teaches that several studies have indicated that autoantibody specificities are associated with disease manifestations of SLE and may be able to predict the development of clinical features (see e.g. page 3). Robertson indicates that studies show that autoantibodies are detected years prior to SLE disease diagnosis (see e.g. page 3). Further, considering that one could consider detection of markers prior to clinical classification as “pre-flare,” one of skill in the art could easily make the connection between detecting the markers before clinical classification and what the ‘739 patent references as “pre-flare events” and “early markers of clinical flares” (see e.g. Background and Summary sections). It is reasonable, given the fact that biomarkers are known to be altered in SLE patients years before disease classification, combined with known tests to detect pre-flare events, that one of skill in the art could use the method of the ‘739 patent to detect SLE prior to disease classification without alterations in the biomarkers, method steps or likely outcome. Thus, the combination of prior art references as combined provided a prima facie case of obviousness, absent convincing evidence to the contrary.

Applicant’s Arguments
Applicant argues:
1. Applicant requests that the rejection be held in abeyance in the claims are deemed allowable.

Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
1. Applicant is reminded that a rejection under double patenting precludes the identification of allowable subject matter.  Applicant has not filed a terminal disclaimer, and the claims remain rejected for reasons set forth above. 
It is strongly advised that Applicants file any Terminal Disclaimer by using eTerminalDisclaimer (http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp) in EFS-Web.  The new eTerminal Disclaimer provides applicants with many advantages and promotes greater efficiency in the patent examination process. This web-based eTerminal Disclaimer can be filled out completely online through web-screens and no EFS-Web fillable forms are required. eTerminal Disclaimers are auto-processed and approved immediately upon submission if the request meets all of the requirements.  This is especially important for a Terminal Disclaimer filed after final.
Fees must be paid immediately which will then provide users more financial flexibility.  A paper filed Terminal Disclaimer requires a fee but does not guarantee a Terminal Disclaimer approval. Each eTerminal Disclaimer filed requires a single terminal disclaimer fee, but can include up to 50 “reference applications” and 50 “prior patents”.
See http://www.uspto.gov/patents/process/file/efs/guidance/eTD-QSG.pdf for instructions. For assistance with filing an eTerminal Disclaimer, or to suggest improvements, please call the Patent Electronic Business Center at 866-217-9197 (toll free) or send an email to EBC@uspto.gov. 

The rejection of claims 1, 7-14, 16, 22-25, 27, 30, and 42 on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,393,739 in view of Robertson et al (Rheum Dis Clin North Am. 2014 November; 40(4): 621–635) and further in view of Costenbader et al (Arthritis Care Res (Hoboken). 2015 May ; 67(5): 593–596) is maintained. The rejection of claim 2 and 17 is rendered moot by cancellation of the claims. 
The instant claims are directed to a method for identifying SLE patient prior to reaching clinical classification, or assessing an SLE patient prior to disease classification, comprising obtaining a dataset that comprises measurements from a biological sample of at least one or more biomarkers from subsections (b) through (g), and determining the likelihood that the patient will develop SLE prior to reaching disease classification, wherein the dataset is assessed to produce a score that is indicative of likelihood of developing SLE, wherein a score higher relative to healthy control indicates that the patient is likely to transition to SLE. The patient can be administered an agent for treatment. The method can have two or more biomarkers detected from each category, or all of the named biomarkers can be measured. The biomarkers can be measured by immunologic detection. The method can further comprise at least one other test from those named in instant claim 9. The method can comprise further identifying a relative as at risk for SLE. The healthy control can be a pre-determined average derived from a healthy individual with no clinical disease. The detection can be as long as 3 years or more prior to reaching disease classification. The method can further comprise determining one or more of SLE-specific ACR or SLE-CSQ scores, wherein an increase of one or both indicates progression toward SLE. 
The ‘739 patent claims a method for determining soluble mediators of inflammation in SLE patients (see e.g. claims 1-7). The mediators for (b)-(f) are the exact mediators of the ‘739 patent (see claims 1-7). The ‘739 patent indicates that other elements that can be screened for ANA is Anti-Ro/anti-SSA, anti-LA/anti-SSB, anti-dsDNA (se e.g. columns 11-12). The samples can be plasma samples (see e.g. claim 1), and the method can predict disease flare in SLE patients at least 3 months away (see e.g. column 4). The patients can be classified with an ACR score (see Example 1). The markers were determined by immunoassays (see e.g. claims 4-7), including one embodiment which teaches xMAP BIOPLEX 2200 assay which is a multiplexed bead assay using an antibody for capture and detection (see e.g. Example 1). The assays are the same, with the same effectors, and therefore would inherently have the same level of accuracy.  The patient may be treated with HCQ or DMARDs or other medications (see e.g. section IV).  The patent recognizes that the method can be used to measure the likelihood of a flare event in an SLE patient, where the patient is in a non-flare period (see e.g. column 36-37)).  The patent further recognizes that SLE patients have malar rashes, discoid patches, photosensitivity, and other known elements of SLE (see e.g. columns 9-10). 
The ‘739 patent does not teach the use of the assay to identify pre-clinical SLE patients prior to reaching clinical disease classification, or use of all of the markers from section (g) for autoantibody specificity biomarkers. 
Robertson et al teaches that preclinical SLE patients can have at least one autoantibody present up to 9.4 years before SLE classification (see e.g. page 2).  The assays used include detection of Ro, La, Sm/nRNP, nRNP, dsDNA and other tests (see e.g. page 2-3).  Other markers have been measured to detect subjects that may transition to classified SLE (see e.g. page 5). Robertson et al teach that the patients that transition to SLE are more likely to have photosensitivity, malar rash, oral ulcerations and anti-dsDNA detected (see e.g. page 6), making this a reasonable addition to testing for pre-clinical SLE. 
Costenbader et al teach that in the study of the natural history and pathogenesis of SLE, individuals at increased SLE risk include those who are truly “pre-clinical”, such as those with family history of SLE and related autoimmune diseases, those who have had environmental exposures, and those with asymptomatic but elevated levels of autoantibodies (see e.g. page 4). 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to use the assay of the ‘739 patent to test patients prior to disease classification and to use additional assays for autoantibody detection. The Supreme Court set forth in KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727 (2007), that if the scope and content of the prior art included a similar or analogous product, with differences between the claimed invention and prior art that were encompassed in known variation or in a principle known in the art, and one of ordinary skill in the art could have combined the elements as claimed by known methods, the claimed variation would have been predictable in to one of ordinary skill in the art. The testing of the ‘739 patent is used to detect pre-flare events in SLE patients that have been previously diagnosed.  A medical professional would recognize the benefit of using a test known to detect potential for an SLE flare in patients that may be at risk for SLE, or that may have symptoms of SLE without reaching actual disease classification.  For example, Robertson teaches that several studies have indicated that autoantibody specificities are associated with disease manifestations of SLE and may be able to predict the development of clinical features (see e.g. page 3). Robertson indicates that studies show that autoantibodies are detected years prior to SLE disease diagnosis (see e.g. page 3). Further, considering that one could consider detection of markers prior to clinical classification as “pre-flare,” one of skill in the art could easily make the connection between detecting the markers before clinical classification and what the ‘739 patent references as “pre-flare events” and “early markers of clinical flares” (see e.g. Background and Summary sections). It is reasonable, given the fact that biomarkers are known to be altered in SLE patients years before disease classification, combined with known tests to detect pre-flare events, that one of skill in the art could use the method of the ‘739 patent to detect SLE prior to disease classification without alterations in the biomarkers, method steps or likely outcome. Thus, the combination of prior art references as combined provided a prima facie case of obviousness, absent convincing evidence to the contrary.
It would also have been obvious to one with ordinary skill in the art, at the time of the invention, to test relatives of suspected SLE patients, especially those that have pre-clinical higher levels of autoantibodies and other markers of SLE.  The Supreme Court set forth in KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), that if the scope and content of the prior art included a similar or analogous product, with differences between the claimed invention and prior art that were encompassed in known variation or in a principle known in the art, and one of ordinary skill in the art could have combined the elements as claimed by known methods, the claimed variation would have been predictable in to one of ordinary skill in the art. Costenbader et al teach early testing for subjects and close family members, including identifying and targeting the earliest phases of autoimmune disease development, with the hope that treatment of very early disease could head off complications and lead to less irreversible damage (see e.g. page 2). Given that family members of SLE patients are known to be at higher risk for SLE development (see e.g. page 3), a medical professional would find it reasonable to conduct testing known to detect pre-flare events as taught in the ‘739 patent.  The method could be performed in the same manner as the SLE pre-clinical subject, along with the other tests that are acknowledged by both Robertson (see page 2-3) and Costenbader (see page 2-3), to identify close family members that are also at high risk of SLE.  Given that SLE risk is known to be higher in family members of SLE patients, there would be a reasonable expectation of success to use the testing of the ‘739 patent in these individuals. Thus, the combination of prior art references as combined provided a prima facie case of obviousness, absent convincing evidence to the contrary.

Applicant’s Arguments
Applicant argues:
1. Applicant requests that the rejection be held in abeyance in the claims are deemed allowable.

Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
1. Applicant is reminded that a rejection under double patenting precludes the identification of allowable subject matter.  Applicant has not filed a terminal disclaimer, and the claims remain rejected for reasons set forth above. 
It is strongly advised that Applicants file any Terminal Disclaimer by using eTerminalDisclaimer (http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp) in EFS-Web.  The new eTerminal Disclaimer provides applicants with many advantages and promotes greater efficiency in the patent examination process. This web-based eTerminal Disclaimer can be filled out completely online through web-screens and no EFS-Web fillable forms are required. eTerminal Disclaimers are auto-processed and approved immediately upon submission if the request meets all of the requirements.  This is especially important for a Terminal Disclaimer filed after final.
Fees must be paid immediately which will then provide users more financial flexibility.  A paper filed Terminal Disclaimer requires a fee but does not guarantee a Terminal Disclaimer approval. Each eTerminal Disclaimer filed requires a single terminal disclaimer fee, but can include up to 50 “reference applications” and 50 “prior patents”.
See http://www.uspto.gov/patents/process/file/efs/guidance/eTD-QSG.pdf for instructions. For assistance with filing an eTerminal Disclaimer, or to suggest improvements, please call the Patent Electronic Business Center at 866-217-9197 (toll free) or send an email to EBC@uspto.gov. 

New Claim Rejections
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 has been amended to read “the lupus relative of a subject with clinical disease classification of SLE.” It is unclear if the lupus relative or the subject is required to have clinical disease classification of SLE. 


Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA MCCOLLUM whose telephone number is (571)272-4002. The examiner can normally be reached 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VANESSA FORD can be reached on (571)272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREA K MCCOLLUM/Examiner, Art Unit 1646                                                                                                                                                                                                        8/9/22

/BRIAN GANGLE/Primary Examiner, Art Unit 1645